Exhibit 10.3

 

Bauer

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into this 3rd day of May, 2016 by and between Michael K. Bauer (“Executive”),
Your Community Bankshares, Inc., an Indiana corporation (“Seller”), Your
Community Bank (“Seller Sub”), Wesbanco, Inc., a West Virginia corporation
(“Wesbanco”) and Wesbanco Bank, Inc. (“Wesbanco Bank”).

 

WHEREAS, the Executive is a party to an Employment Agreement initially dated
March 31, 2008 and as amended May 22, 2009 and August 24, 2009 with Seller (as
amended, the “Employment Agreement”);

 

WHEREAS, Seller, Seller Sub, Wesbanco and Wesbanco Bank are parties to that
certain Agreement and Plan of Merger by which Seller will be merged with and
into Wesbanco and Seller Sub will be merged with and into Wesbanco Bank (the
“Mergers”);

 

WHEREAS, if the Mergers occur, the Executive will have a termination of
employment from his pre-Merger employer and Wesbanco and Wesbanco Bank seek to
assure themselves of the services of the Executive under similar but not
identical terms as set forth in the Employment Agreement from and after the date
on which the Mergers are consummated (the “Merger Date”);

 

WHEREAS, the Executive, Seller, Seller Sub, Wesbanco and Wesbanco Bank hereby
agree to amend the Employment Agreement to apply to the employment relationship
of Executive with Wesbanco and Wesbanco Bank from and after the Merger Date and
subject to the consummation of the above-referenced Mergers.

 

NOW, THEREFORE, in consideration of the mutual promises and other good and
valuable consideration, effective on the Merger Date, the parties agree as
follows:

 

1.              Addition of Parties.  Effective on the Merger Date, Wesbanco and
Wesbanco Bank shall be added as parties to the Employment Agreement and shall be
included in the defined terms “Corporation” and “Employer”.

 

2.              Payments to Executive on Merger Date.  On the Merger Date:

a.              Wesbanco will pay Executive $653,570 in a single cash payment;
and

b.              All non-vested Restricted Stock Units shall be vested, converted
to shares and the consideration to be paid in the Merger delivered to Executive
in connection with the Mergers.

 

1

--------------------------------------------------------------------------------


 

3.              Change in Titles and Term.  Effective on the Merger Date,
Section 2(a) of the Employment Agreement is amended to read in its entirety:

 

“(a)  The Employer hereby employs the Executive as Senior Vice President &
Senior Credit Officer of the Business Line reporting to the individuals
appointed by the Employer and its Board of Directors and Executive hereby
accepts said employment to begin on the Merger Date and agrees to render such
services to the Employer on the terms and conditions set forth in this
Agreement.  The term of employment under this Agreement (the “Term”) shall be
for three (3) years commencing on the Merger Date and conditioned upon the
consummation of the Merger.  After the third anniversary of the Merger Date,
this Agreement shall expire and the Executive shall become an employee at will
of the Employer.”

 

4.              Conforming Title and Reporting Change in Section 2(b).  
Effective on the Merger Date, Section 2(b) of the Employment Agreement shall be
amended to read:

 

“(b) During the Term of this Agreement, the Executive shall perform such
executive services for the Employer as may be consistent with his titles set
forth in Section 2(a) above and from time to time assigned to him by the
individuals appointed by the Employer and its Board of Directors to whom the
Executive shall report, provided, however, such executive services shall not be
changed from the Executive’s duties associated with the titles set forth in
Section 2(a) above as of and following the Merger Date without the Executive’s
express written consent, which consent shall not be unreasonably withheld by the
Executive.”

 

5.              Change in Compensation and Benefits.  Effective on the Merger
Date, Section 3(a) of the Employment Agreement shall be amended to read:

 

“(a)  The Employer shall compensate and pay Executive for his services during
the Term of this Agreement as follows:

 

(i)                                     Base Salary.  A base salary paid in
accordance with the Employer’s payroll practices at no less than an annual rate
of $170,000 (“Base Salary”), which Base Salary shall be reviewed periodically by
the Board (or a committee thereof);

(ii)                                  Annual Bonus Opportunity.  Effective on
the Merger Date, the Executive shall be and become a participant in the
Employer’s annual incentive plan at a guaranteed annual bonus of no less than
15% of Base Salary for each bonus year during the Term; and

(iii)                            Restricted Stock Grant. Grant to the Executive
effective on the Merger Date 3,500 shares of restricted stock under and in
accordance with the terms and conditions of the Wesbanco, Inc. Incentive Bonus,
Stock Restricted Stock Plan.”

 

6.              Change in Severance Arrangement.  Effective on the Merger Date,
Section 5(c)(A) of the Employment Agreement is amended to read as follows:

 

“(c) (A) pay to the Executive, in equal monthly installments beginning with the
first business day of the month following the Date of Termination, a cash
severance amount equal in aggregate to the Base Salary which the Executive would
have earned over the shortest period of (i) one (1) year, (ii) twenty four (24)
months or (iii) the then remaining period of time between the Merger Date and
the second anniversary of the Merger Date (absent the Executive’s termination of
employment). In

 

2

--------------------------------------------------------------------------------


 

addition, if the Executive’s employment with the Employer terminates prior to
the second anniversary of the Merger Date, the Employer will cause the Executive
(or the Executive’s spouse in the event of death of the Executive) to be
provided health and welfare benefits until the second anniversary of the Merger
Date. “

 

7.              Elimination of Change in Control Provisions.  Effective on the
Merger Date, Section 6 of the Employment Agreement is deleted in its entirety
and all references to Section 6 in the Employment Agreement shall be of no force
and effect.  After the Merger Date, no Change in Control payments are provided
for under this Amended Agreement.

 

8.              Change in Restrictive Covenants.  Effective on the Merger Date,
Section 8 is amended as follows:

 

i.                  Introductory language is added before existing Subsection
(a) to read as follows:

 

“The restrictive covenants contained in this Section 8, particularly, the
covenant not to compete, not to raid customers or opportunities and not to
solicit employees of the Employer set forth in subsections 8(b)(i), (ii) and
(iii), respectively, are renewed, as amended hereby, including the addition of a
non-disparagement clause at Subsection 8(b)(iv) (the “Restrictive Covenants”),
effective as of the date of the Merger.  To the extent any provision of the
Employment Agreement in effect prior to the Merger Date provides or could be
read to provide that the Employer waived the Restrictive Covenants on a Change
in Control or that the Restrictive Covenants as in effect prior to the Merger
Date would not be enforceable after the Merger Date because the Merger effects a
Change in Control, the parties agree, by the amendment to the Employment
Agreement as of the Merger Date, to reinstate the Restrictive Covenants as
amended, on the Merger Date.  The Restrictive Covenants shall be and remain in
effect for the period during which the Executive is an employee of the Employer
(and all direct and indirect subsidiaries).   The Executive acknowledges that
Executive has received sufficient consideration for the reinstatement of the
Restrictive Covenants, including, but not limited to, a portion of the
consideration set forth in Section 1 of this Amendment to the Employment
Agreement as of the Merger Date and continued employment of the Executive and
concomitant compensation opportunities.  The Executive further acknowledges that
the Restrictive Covenants are reasonable in scope (including, the geographic and
temporal limitations) and necessary to protect the business and goodwill of the
Employer and that the Employer would be irreparably harmed if the Executive
violates any one or more of the Restrictive Covenants.  Accordingly, in addition
to any other remedy the Employer may have at law or in equity:

 

(i)            The Employer shall be entitled to an injunction, restraining
order or other writ or order restraining the Executive from violating the
Restrictive Covenants; and

(ii)           As liquidated damages, a sum equal to $100,000 as a claw back of
a portion of the consideration provided to the Executive in consideration for
the Restrictive Covenants, an amount the Executive recognizes as an equitable
and fair amount in view of the Executive’s violation of one or more of the
Restrictive Covenants.”

 

(ii)                                  Subsection 8(b) of the Employment
Agreement is amended to read as follows:

 

3

--------------------------------------------------------------------------------


 

“8(b)  The Executive agrees that, during his employment under this Agreement, he
will not directly or indirectly and in any way, whether as a principal or as
director, officer, employee consultant, agent, partner or shareholder of another
entity (other than by the ownership of a passive investment interest of not more
than 5% in a company with publically traded equity securities) (i) own, manage,
operate, control, be employed by, participate in, or be connected in any manner
with the ownership, management, operation or control of any business located
within 75 miles of any operation or banking branch of the Employer or any of its
direct or indirect subsidiaries that competes with any business of the Employer
or its direct or indirect subsidiaries, (ii) interfere with, solicit on behalf
of another or attempt to entice away from the Corporation any project, loan,
arrangement, agreement, financing or customer of the Employer or any of its
direct or indirect subsidiaries or any contract, agreement or arrangement that
the Employer or any of its direct or indirect subsidiaries is actively
negotiating with any other party, or any prospective business opportunity that
the Employer has identified; (iii) for himself or another, hire, attempt to
hire, or assist in or facilitate in any way the hiring of any employee of the
Employer or any of its direct or indirect subsidiaries, or (iv) disparage the
reputation or character, image or products or services of the Employer or its
direct or indirect subsidiaries, its officers, directors, employees or
suppliers, agent and servants; notwithstanding the foregoing, the
non-solicitation covenants in subsections (ii), (iii) and (iv) above shall
continue for a year after the Executive’s termination of employment for any
reason.”

 

9.              Governing Law and Jurisdiction.  Effective on the Merger Date,
Section 13 is amended to read:

 

“13.  Governing Law and Jurisdiction.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the United States where applicable and otherwise by the substantive laws of the
State of West Virginia, without regard to its principles of conflicts of laws.  
Any dispute arising out of this Employment Agreement shall be heard in a court
of competent jurisdiction over cases and controversies arising in Wheeling, West
Virginia.”

 

INTENDING TO BE legally bound, the parties hereto put their hands and seals on
the date first written above:

 

Your Community Bankshares, Inc.

 

Michael K. Bauer

 

 

 

  /s/  James D. Rickard

 

  /s/  Michael K. Bauer

By: James D. Rickard

 

 

 

 

 

 

 

 

Your Community Bank

 

Wesbanco, Inc.

 

 

 

  /s/  Kevin J. Cecil

 

  /s/  Todd F. Clossin

By: Kevin J. Cecil

 

By: Todd F. Clossin

 

4

--------------------------------------------------------------------------------


 

Wesbanco Bank, Inc.

 

 

 

 

 

  /s/  Todd F. Clossin

 

By: Todd F. Clossin

 

 

 

 

5

--------------------------------------------------------------------------------